Undercofler, Presiding Justice.
This appeal is from a finding of delinquency for violation of Code Ann. § 68A-808, "Racing on highways and streets.” We affirm.
Section (a) in its entirety and the first definition of a drag race in section (b) of Code Ann. § 68A-808 are not unconstitutionally vague and indefinite as argued by appellant. Section (a) provides: "No person shall drive any *41vehicle on a highway in this State in any race, speed competition or contest, drag race or acceleration contest, test of physical endurance, exhibition of speed or acceleration, or for the purpose of making a speed record, and no person shall in any manner participate in any such race, competition of speed, contest of speed, or test or exhibition of speed.”
Submitted August 4, 1978
Decided September 5, 1978.
Wallace C. Clayton, for appellant.
James F. Morris, Assistant District Attorney, for appellee.
Section (b) provides in part, "Drag race is defined as the operation of two or more vehicles from a point side by side at accelerated speeds in a competitive attempt to outdistance each other,...” In our opinion the statute sets out with reasonable definiteness what acts are prohibited.
We find that the petition contained sufficient factual details to inform appellant of the nature of the offense and provided data adequate to enable him to prepare his defense. The petition alleges, "Said child did violate Georgia Code Annotated Section 68A-808, Racing, in that on the 27th day of December 1976, he did enter his vehicle, a Chevrolet Camaro, in a contest of speed with another vehicle, a White Chevrolet, by accelerating from a standing start in a competitive attempt to outdistance another vehicle at Bankhead Highway and Floyd Road, Mableton, Cobb County, Georgia.” We find also that the evidence supports the judgment.

Judgment affirmed.


All the Justices concur.